Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1, 3, 5-12, 15-18 and 21-23 is indicated in Final Office action dated March 30, 2021. 
With respect to claim 1, the prior art of record Schmerling (US Patent 4,179,056 A) and Diedrick et al (US 2010/0051595 A1) and DaCosta (US Patent 4,206,862 A) does not show the claimed invention of claim 1 in combination with a cable with a clamp to complete a preheating circuit between the wire and the workpiece resistively heating the wire independently of a weld, the preheating circuit powered by the integrated battery as required by claim 1.  

With respect to claim 12, prior art of record Schmerling (US Patent 4,179,056 A) and Diedrick et al (US 2010/0051595 A1) does not show the claimed invention of claim 12 in combination with a cable with a clamp to complete a preheating circuit between the wire and the workpiece resistively heating the wire independently of a weld, the preheating circuit powered by the integrated battery as required by claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borchert et al (US Patent 2010/0320183 A1) teaches of a cable with a clamp but does not teach of a wire preheating circuit, wherein the wire preheating circuit powered by the integrated battery, and in combination with the potable welding wire feeder comprising the enclosure that is physically separated from a welding torch body and a welding torch handle of the welding torch.
Stol (US Patent 4,580,026 A) teaches of a wire preheating circuit in combination with a welding wire feeder including an enclosure that is physical separate from a welding torch body and a welding torch handle of the welding torch, but does not teach of a cable with a clamp to complete the wire preheating circuit, wherein the wire preheating circuit powered by the integrated battery, and in combination with a portable welding wire feeder including the enclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 12, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761